03/28/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: DA 21-0636


                                        DA 21-0636
                                     _________________




IN THE MATTER OF THE ESTATE OF
JIMMY LESLIE POSTON,
                                                                    ORDER
Deceased.



                                     _________________


       This Court reviews briefs to ensure compliance with Rules 11 and 12 of the
Montana Rules of Appellate Procedure. After reviewing the Appellant’s Opening Brief
filed electronically on March 25, 2022, this Court has determined that the brief does not
comply with the below-referenced Rule and must be resubmitted.
       Montana Rule of Appellate Procedure 12(1)(i), requires that the relevant
judgment, order(s), findings of fact, conclusions of law, jury instruction(s), ruling(s), or
decision(s) from which the appeal is taken together with any written memorandum or
rationale of the court, and those pages of the transcript containing any oral ruling in
support thereof, be contained in an appellant’s brief to this Court. Therefore,
       IT IS ORDERED that the referenced brief is rejected.
       IT IS FURTHER ORDERED that within ten (10) days of the date of this Order the
Appellant shall electronically file with the Clerk of this Court a revised brief containing
the revisions necessary to comply with the specified Rule and that the Appellant shall
serve copies of the revised brief on all parties of record;
       IT IS FURTHER ORDERED that no changes, additions, or deletions other than
those specified in this Order may be made to the brief as originally filed; and
       IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M. R. App. P. 13 shall run from the date of filing of the revised brief.
       The Clerk is directed to provide a true copy of this Order to the Appellant and to
all parties of record.
     Electronically signed by:
             Jim Rice
Justice, Montana Supreme Court
         March 28 2022